BELCHER, Judge.
*48The conviction is for aggravated assault by an adult male upon a female; the punishment, two years in jail.
The injured party testified that she first met appellant at a drug store the day before the assault when he took one of her ear rings; that on the day of the assault appellant twisted her arm and by threats forced her from the sidewalk into the basement of a school building where he tried to feel her breast and pull her up against him, and that after “fifteen or twenty minutes scuffling” he returned with her to the drug store.
A girl friend of the injured party who had been waiting for her testified that when the injured party entered the drug store she was nervous and jumpy; that her arm was red, and that the injured party told her of the assault which had just occurred.
Appellant testified that he had met the injured party the day before; that she gave him her ear ring; that on the day in question she willingly accompanied him to the basement of the school; that they just smooched, and that he did not assault her.
The evidence is sufficient to support the finding of the jury.
Appellant did not file a brief and there are no formal bills of exception.
Appellant complains of the trial court’s action in allowing the injured party’s girl friend to testify to what she had been told concerning the assault by the injured party. The injured party testified that after the assault appellant returned with her to the drug store and she immediately went in. The girl friend testified that the injured party told her of the assault about two or three minutes after she entered the drug store. These declarations were admissible as part of the res gestae and no error is reflected.
The judgment is affirmed.
Opinion approved by the Court.